Citation Nr: 0312508	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  00-20 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont

THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had approximately four-months of active 
service, from August to December 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
White River Junction, Vermont, Regional Office (RO), which 
denied service connection for a psychiatric disability.  A 
February 2001 RO hearing was held.  

In a July 2001 decision, the Board denied service connection 
for a psychiatric disability.

Subsequently, appellant appealed the Board's July 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2002, the Secretary of the VA and 
appellant, through her attorney, filed a Joint Motion for 
Remand with the Court to vacate the July 2001 Board decision 
and to remand that issue for readjudication.  By Order 
subsequently rendered, the Court granted the Joint Motion for 
Remand, vacated the Board's July 2001 decision, and remanded 
the case to the Board for readjudication in accordance with 
that motion.  

In November 2002, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the psychiatric disability service connection issue 
in controversy, pursuant to 38 U.S.C.A. § 7109 (West 1991) 
and 38 C.F.R. § 20.901 (2001).  In March 2003, a VHA medical 
opinion was rendered, and the Board subsequently provided 
appellant's attorney a copy thereof.  Subsequently, a motion 
filed by appellant's attorney for advancement on the docket 
of the appeal was granted.  Thereafter, her attorney 
submitted additional private medical evidence.  More 
recently, the case was assigned to the undersigned Board 
member.  The case is now ready for the Board's appellate 
determination.

FINDINGS OF FACT

1.  It has not been shown by credible, competent evidence 
that a chronic, acquired psychiatric disability, including 
bipolar disorder, was present in service or is otherwise 
related to service.  Appellant does not have a psychotic 
disorder.  

2.  A personality disorder is not a disease or injury within 
the meaning of the law and regulations providing for service 
connection.  


CONCLUSIONS OF LAW

1.  A chronic, acquired psychiatric disability, including 
bipolar disorder, was not incurred in or aggravated by 
peacetime service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).

2.  A personality disorder is not a disorder that is service-
connectable.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303(c) (2002); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Parenthetically, recent decisions rendered by the United 
States Court of Appeals for the Federal Circuit have held 
that Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does not 
apply retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Even 
assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  

Appellant's available service medical records were obtained 
and associated with the claims folders.  Numerous post-
service private and VA clinical records and Social Security 
Administration (SSA) records with associated clinical records 
have also been obtained.  Appellant has had the opportunity 
to present evidence including testimony at an RO personal 
hearing; and such evidence has been a significant factor 
considered by the Board in its determination of the appeal.  
Additionally, the Board obtained a VHA medical opinion 
regarding the service connection issue in controversy and a 
March 2003 VHA medical opinion was rendered.  That VHA 
medical opinion together with the other clinical evidence of 
record adequately details the circumstances and nature of the 
appellant's psychiatric disability and indicates whether that 
condition is related to service.  After receiving a copy of 
the March 2003 VHA medical opinion, appellant, through her 
attorney, also submitted a May 2003 private clinical 
psychologist's written opinion, which in essence appears to 
support the VHA medical opinion's material conclusions.  

It appears that appellant, her then service organization 
representative, and her current attorney were knowledgeable 
regarding the necessity of competent evidence showing that an 
acquired psychiatric disability is related to service.  See, 
in particular, the Statement of the Case and subsequent 
Supplemental Statements of the Case, which set out the 
applicable evidence, the applicable legal theories, laws, and 
regulations governing service connection, and the reasons for 
denial of said claim.  See also the July 2001 Board decision 
(since vacated by the Court), which provided actual notice to 
appellant and her attorney of the material facts, evidentiary 
concerns, and applicable legal theories, laws, and 
regulations in this case, including the Veterans Claims 
Assistance Act of 2000 and its applicability.  In March and 
May 2000 and February and March 2001 letters, the RO 
specifically advised appellant and her then service 
organization representative of the Veterans Claims Assistance 
Act of 2000 and its applicability, including as to which 
party could or should obtain which evidence.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It does not appear that there are any other relevant medical 
records that exist and should be obtained prior to deciding 
this case.  See also April 2000 and March 2001 Reports of 
Contact forms and a March 2001 written statement from 
appellant's then service organization representative, wherein 
they stated that attempts to obtain certain December 1988 
private emergency room records proved unsuccessful because 
such records had been purged by that medical facility and 
were no longer available.  Additionally, appellant's attorney 
in a May 2003 written statement informed the Board that there 
was "nothing further to submit" and that a decision should 
be made "based on the information currently in [appellant's] 
file."  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

On June 1988 service entrance examination, appellant's 
psychiatric status was clinically described as normal.  
Although in an attendant medical questionnaire, she reported 
having or having had depression or excessive worry, a 
physician's elaboration noted that she had been treated for 
cancer of the cervix and was depressed and worried about the 
"cancer in situ problem."  Parenthetically, service medical 
records indicated that although a Pap smear showed mild 
dysplasia, there was no diagnosis of cancer.  In September 
1988, she had epigastric symptomatology and reported taking 
Zantac/Tagamet for a "nervous" stomach.  In October 1988, 
she reported having stress in the family and multiple 
problems at home.  A provisional diagnosis of stress reaction 
was rendered.  An assessment was rule out peptic ulcer 
disease/gastritis/stress reaction.  A consult with a chaplain 
was planned.  Significantly, the remainder of the service 
medical records do not include any complaints, findings, or 
diagnoses pertaining to a chronic acquired psychiatric 
disorder.  In November 1988, a recent pelvic stress fracture 
was clinically reported to have improved and she was cleared 
for "administrative disposition."  

The earliest post-service clinical evidence of a psychiatric 
disability was not until July 1989, several months after 
service, when private clinical records reveal that appellant 
complaints included "[']mood swings[']--one moment happy..., 
next 'blue' & irritable, very poor concentration, can't 
relax, often cries for no apparent reason."  It was reported 
that she was living with friends.  Clinically, she had 
somewhat pressured speech, cried abruptly a few times during 
the interview, and did not have any indication of a thought 
disorder or dementia.  The impression was cyclothymia.  In 
August 1989, she reportedly was on Lithium.  It was noted 
that she had stopped "weepy" spells and "continues to 
function well at work."  In September 1993, appellant 
reported a history of adoption by a foster family who 
physically and mentally abused her, of returning to live with 
her alcoholic biological mother, and of "multiple hypomanic 
states extending back over years into her mid-adolescence."  
Bipolar disorder was diagnosed. 

In the early 1990's, an SSA award letter and accompanying 
medical records indicated that appellant was unable to obtain 
employment due to her psychiatric disability, diagnosed as 
bipolar disorder.

In a February 2000 written statement, "R.S.", MA, a case 
manager for a mental health services county agency, reported 
that appellant was initially seen by a physician at that 
agency in July 1989, at which time she was diagnosed with 
bipolar disorder, mixed; and that her diagnosis has remained 
the same.  

On June 2000 VA psychiatric examination, the examiner noted 
that he had reviewed appellant's claims file, including 
service medical records; that during service, appellant had 
been referred to a chaplain for problems at home and the 
provisional diagnosis was "stress reaction"; and that there 
were no other such medical records suggestive of mental 
health problems or treatment.  According to appellant, she 
did not recall receiving any treatment for 
emotional/psychiatric difficulties during service; her 
depression did not occur until she left service; her 
experience at "failing" in service caused her depression; 
and her first psychiatric treatment was in 1989, precipitated 
by her inability to hold a job and stress of work.  
Psychological testing was interpreted as suggestive of 
dependent, self-defeating, histrionic and narcissistic 
personality features; and said testing suggested clinical 
syndromes to rule out, including:  Anxiety disorder, pain 
disorder (associated with psychological factors and a medical 
condition), and dysthymia.  

The examiner who conducted said June 2000 VA psychiatric 
examination stated that there was "no clear record of 
psychiatric difficulty or treatment while in the service"; 
that although appellant has an unstable mood and affect with 
associated symptoms suggestive of a mood disorder, she did 
not have a true bipolar affective disorder; that appellant 
appeared to have a difficult developmental history and "much 
of her presentation on that examination was suggestive of an 
Axis II disorder"; that there was no evidence of 
symptomatology or treatment during service; and that 
appellant described her symptoms as beginning after service.  
The diagnoses were mood disorder, not otherwise specified; 
and histrionic personality disorder.  It should be pointed 
out that although the clinical evidence indicates that 
appellant may have a personality disorder, personality 
disorders are not service connectable.  See 38 C.F.R. 
§ 3.303(c).

In an August 2000 addendum to that June 2000 VA psychiatric 
examination report, the examiner opined that the diagnosed 
mood disorder "does not represent a psychosis"; and that 
the condition was treated within one year from service 
discharge.  

During a February 2001 RO hearing, appellant testified that 
depression and anxiety identified on her service entrance 
examination report was related to the possibility that she 
had cervical cancer and, once that issue was resolved, she 
was no longer depressed; that she had no treatment prior to 
service, but did feel anxious and depressed during basic 
training; that since she was told not to report to sick call 
during training, she did not seek treatment for her 
condition; that she was treated for severe chest pain during 
service and was prescribed Zantac for her anxiety; that she 
was not treated by any psychiatric medical personnel during 
service; and that after discharge from service, she felt 
depressed and went to an emergency room in December 1988, but 
did not actually seek treatment for psychiatric problems 
until July 1989.  

October 2000 written statements from appellant's friends and 
her spouse were received.  In one written statement, a woman 
friend "R.P." reported that appellant stayed with her right 
after service in December 1988; that appellant was very 
emotional and slept and cried often; that appellant would 
have mood swings and yell at people; and that she took 
appellant to an emergency room in December 1988 because she 
was sobbing.  

While the Board has considered the appellant's statements and 
testimony and the other lay statements of record, they do not 
constitute competent evidence with respect to medical 
causation, diagnosis and treatment.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In response to the Joint Motion and Court order, the Board 
requested a VHA medical opinion, and such opinion by a 
psychiatrist was rendered in March 2003 as to the nature and 
etiology of appellant's psychiatric disability.  In response 
to the questions "[i]s it at least as likely as not that any 
current chronic psychiatric disability (other than a 
personality disorder) had its onset in service or is the 
direct result of the appellant's period of active duty or any 
event thereof?", the VHA medical opinion stated, in 
pertinent part, that "it is at least as likely as not that 
her current chronic psychiatric disability did not have its 
onset in service" and that "I cannot find any clear 
evidence suggesting that it is at least as likely as not that 
any current chronic psychiatric disability (other than a 
personality disorder) is the direct result of the appellant's 
period of active duty."  The VA psychiatrist further 
explained that based on the aforementioned October 2000 
written statement from "R.P." (the woman with whom 
appellant reportedly stayed immediately after service 
discharge), it was his opinion that appellant's current 
chronic psychiatric disability "can be traced to the one-
year period immediately following the appellant's discharge 
from service."  

In response to the question "[w]as a psychosis manifest to a 
degree of 10 percent or more...within the one-year period 
immediately following the appellant's discharge from 
service", the VHA medical opinion stated, in pertinent part, 
that based on said October 2000 written statement from 
"R.P.", it "strongly suggests the presence of Bipolar 
Disorder within the one-year period immediately following the 
appellant's discharge from service."  However, the VA 
psychiatrist further explained that "[b]y modern DSM 
nomenclature, psychosis applies more to schizophrenia-
spectrum disorders, not Bipolar Disorders, where mood 
symptoms predominate...."; and that "the modern sense of the 
word [']psychosis['] does not include the severe mood 
disorders of which the [']Bipolar disorder['] suffered by the 
appellant suffers."  It is also very significant that the VA 
psychiatrist also stated that he could not find "any record 
of her reporting psychotic symptoms within the one-year 
period immediately following her discharge from service."  

A May 2003 written medical opinion from "F.L.", Ph.D, a 
private clinical psychologist, is essentially similar to that 
March 2003 VHA medical opinion.  In the May 2003 private 
clinical psychologist's opinion, responding to similar 
questions presented, he stated, in pertinent part, that "it 
is at least as likely as not that her current chronic 
psychiatric disability did not have an identifiable onset 
during her service period"; that there was "sufficient 
evidence to conclude that the appellant suffered 
significantly more than a ten percent degree of impairment 
from a psychiatric disability within one year immediately 
following her discharge"; that "I am in agreement with [the 
VA psychiatrist who rendered the VHA opinion] that there is 
no clear evidence that it is at least as likely as not that 
any current chronic psychiatric disability (other than a 
personality disorder) is a direct result of the appellant's 
period of active duty"; that her chronic psychiatric 
disability, however, did clearly make its appearance within a 
one-year period of discharge from the service"; that 
"[c]urrent DSM nomenclature places bipolar disorder in a 
category of mood disorders and in the absence of psychotic 
symptoms is considered to be outside of the scope of the word 
and term psychosis"; and that "it does seem clear that from 
a technical point of view the bipolar disorder which was 
diagnosed in 1989 would have fallen under the classification 
of the DSM III and would therefore not have been considered a 
psychotic disorder."  

Both medical opinions rendered by the VA psychiatrist in 
March 2003 and private clinical psychologist in May 2003 are 
overwhelmingly negative pieces of evidence on the questions 
of whether a chronic acquired psychiatric disability had its 
onset in service or whether a psychosis was initially 
manifested within the one-year, post-service presumptive 
period.  Said medical opinions have not been specifically 
rebutted by any competent, clinical evidence or medical 
opinion of record.  Said medical opinions in fact appear 
consistent with the medical opinion rendered on June 2000 VA 
psychiatric examination (with August 2000 addendum).  

In a November 2002 written statement, "R.S.", MA, stated 
that appellant was initially seen by that agency in July 1989 
and diagnosed with bipolar disorder; that "[o]ur records 
show that [appellant] had not required psychiatric treatment 
or support prior to December of 1988 at which time she was 
discharged from military service.  This appears to indicate 
that [appellant's] psychiatric diagnosis...might have been 
brought about by her military service experiences."  
However, the Board discounts the probative value, if any, of 
this opinion, since the opinion is clearly equivocal in its 
utilization of conditional language and the case manager does 
not appear medically qualified to offer an opinion as to the 
etiology of appellant's psychiatric disorder.  Even assuming 
arguendo that the case manager is medically qualified to 
offer medical opinion, it is far outweighed by the medical 
opinions by the VA psychiatrist and private clinical 
psychologist that appellant's psychiatric disability did not 
have an in-service onset.  Additionally, in a February 2002 
evaluation report, noted as prepared at the request of 
appellant's attorney "for a psychological assessment 
conducted to explore the relationship between [appellant's] 
psychiatric difficulties and her military service", 
"F.L.", Ph.D, concluded that although appellant's "failure 
in the military would have been a traumatic event to this 
client", the "overwhelming responsibility for the many 
years of failure and dysfunction is most probably 
attributable to the formative impact of the early traumatic 
features of the client's upbringing and the severely 
deleterious effect, which these experiences have had, upon 
her coping capacities."  

After reviewing the entire evidentiary record, the Board 
concludes that the negative evidence, including the medical 
opinions by the VA psychiatrists and private clinical 
psychologist, far exceeds any positive evidence as to whether 
appellant's current acquired psychiatric disability is 
related to service or whether a psychosis was initially 
manifested within the one-year, post-service presumptive 
period.  Although under 38 U.S.C.A. §§ 1101, 1112, 113, 1131, 
1137 and 38 C.F.R. §§ 3.307, 3.309, where a veteran served 
continuously for ninety days or more during peacetime service 
after December 31, 1946, and a psychosis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service, these 
statutory and regulatory provisions are inapplicable in the 
instant case because appellant's current psychiatric 
disability is a bipolar disorder, which is not medically 
classified as a psychosis.  See, in particular, the medical 
opinions by the VA psychiatrist and private clinical 
psychologist.  See also, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), which has been adopted by 
the VA; and 38 C.F.R. §§  4.125 and § 4.130 (1996-2002), 
pertaining to the VA rating schedule for mental disorders, 
which sets mood disorders, including bipolar disorder, apart 
from "Schizophrenia and Other Psychotic Disorders."  

The Board assigns great evidentiary weight to the VHA medical 
opinion (which unequivocally concludes that appellant's 
current acquired psychiatric disability, a bipolar disorder, 
did not have an in-service onset; was initially manifested 
after service; and constitutes a mood disorder, not a 
psychosis), since (a) that VHA medical opinion was based on 
an extensive review of the claims folders and detailed with 
specificity the reasons for the medical conclusions rendered, 
and (b) the medical conclusions reached in that VHA medical 
opinion are substantially supported overall by the subsequent 
medical opinion rendered by appellant's private clinical 
psychologist and the other credible clinical evidence of 
record.  As the Court stated in Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."

After weighing all of the evidence, it is the Board's 
conclusion that the negative evidence outweighs any positive 
evidence with respect to the psychiatric disability service 
connection appellate issue.  For the aforestated reasons, 
service connection for an acquired psychiatric disability is 
not warranted.


ORDER

Service connection for an acquired psychiatric disability, to 
include bipolar disorder, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

